MEMORANDUM **
This is a petition for review of the February 17, 2004 final order of the Board of Immigration Appeals.
Respondent’s motion for summary disposition is granted because the questions raised by the petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The court lacks jurisdiction to consider petitioners’ challenge to the September 9, 2004 order denying petitioners’ motions to reconsider and to reopen because no petition for review was filed from that order. See 8 U.S.C. § 1252(b).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.